



EXHIBIT 10.7




AMENDMENT TO SEPARATION AND RELEASE AGREEMENT


This Amendment to Separation and Release Agreement (the “Amendment”) is
effective as of February 26, 2019 (the “Effective Date”) by and between
Chaparral Energy, LLC (the “Company”), Chaparral Energy, Inc. (“CEI”), and
Joseph Evans (the “Individual”).


RECITALS
WHEREAS, the parties previously entered into a Separation and Release Agreement
signed by the parties on February 14, 2019 (the “Original Agreement”).
WHEREAS, the parties desire to amend the Original Agreement according to the
terms in this Amendment.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree to the
following terms:
TERMS
1.Capitalized Terms. All capitalized terms used but not defined in this
Amendment shall have the same meaning as prescribed in the Original Agreement.


2.Amendment to Subparagraph 5(a) of the Original Agreement. Subparagraph 5(a) in
the Original Agreement is hereby deleted and replaced in its entirety by the
following clause:


“a. Separation Payment. The Company shall pay the Individual an amount equal to
$448,914.00 plus the amount of the Individual’s 2018 Annual Bonus (as defined in
the Employment Agreement), if any, minus applicable taxes and withholdings, as a
separation payment (the “Separation Payment”) in equal or nearly equal
installments on the Company’s regularly scheduled pay dates beginning on the
Company’s first regularly scheduled payday following the Separation Date and
continuing thereafter for 12 months until the Separation Payment is paid in
full.”


3.Other Continuing Covenants and Obligations of the Original Agreement. Except
as provided in this Amendment, all other continuing covenants and obligations of
the parties under the Original Agreement shall remain unmodified, remain in full
force and effect, and continue in full force and effect, and nothing in this
Amendment except as provided above shall act to cancel, amend, or supersede such
continuing covenants and obligations.


4.Governing Law; Entire Agreement. This Amendment (a) shall be governed by the
laws of the State of Delaware, without regard to its conflict-of-laws
principles; (b) constitutes the sole and entire agreement of the parties with
respect to amendment of the Original Agreement; (c) supersedes all prior verbal
and written understandings and agreements between the parties relating to its
subject matter; and (d) may not be modified except in a writing signed by both
parties. The Individual agrees that the Company and CEI have not made any
promise or representation to him concerning this Amendment not expressed in this
Amendment, and that, in signing this Amendment,





--------------------------------------------------------------------------------





he is not relying on any prior oral or written statement or representation by
the Company, CEI, or their representatives but is instead relying solely on his
own judgment and his legal advisor, if any.


5.Counterparts. This Amendment may be executed by the parties in separate
counterparts, all of which taken together shall be considered the parties’
executed agreement. Duplicates of original signed copies of this Amendment shall
have the same legal effect as signed originals.


AGREED as of the Effective Date:


CHAPARRAL ENERGY, LLC
 
CHAPARRAL ENERGY, INC.
 
 
 
 
 
 
 
By:
 
/s/ K. Earl Reynolds
 
By:
 
/s/ Joseph Evans
 
 
K. Earl Reynolds
 
 
 
Joseph Evans
 
 
Chief Executive Officer
 
 
 
 
Date:
 
2/27/2019
 
Date:
 
2/27/2019
 
 
 
 
 
 
 
CHAPARRAL ENERGY, INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ K. Earl Reynolds
 
 
 
 
 
 
K. Earl Reynolds
 
 
 
 
 
 
Chief Executive Officer
 
 
 
 
Date:
 
2/27/2019
 
 
 
 














